Citation Nr: 1624891	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-41 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for hypothyroidism, status post thyroidectomy for Graves' disease.  

2.  Entitlement to an increased rating in excess of 10 percent for hypertension.

3.  Entitlement to an increased rating in excess of 10 percent for lumbosacral spine disability prior to February 6, 2014 and in excess of 20 percent from that date.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for gout, including as secondary to service-connected hypothyroidism.  

6.  Entitlement to service connection for depression, including as secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for increase.  

In January 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) as to the increased rating issues.  

In May 2012, the Board remanded the increased rating issues for additional development.  It also remanded four service connection issues that were recently perfected so that a Board hearing could be scheduled on those issues.  In October 2012, a Travel Board hearing was held by VLJ Peevy on the service connection issues.  As this hearing did not encompass the issues addressed in the January 2012 hearing, there was no basis to offer a third hearing pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In March 2013, the Board issued two separate decisions under the same docket number.  As is relevant, the undersigned VLJ inferred a claim of entitlement to TDIU, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and the increased rating issues and the TDIU issue were remanded for additional development.  The issue of entitlement to service connection for sciatica/lumbar radiculopathy of the lower extremities was also remanded so that a statement of the case could be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  The second decision, signed by VLJ Peevy, remanded the issues of service connection for gastritis, gout and depression for additional development.  

In March 2014, the RO granted service connection for gastritis and for left lower extremity radiculopathy.  As those issues were resolved, they are no longer for consideration.    

In March 2014, the RO furnished a supplemental statement of the case which erroneously included the issue of service connection for right lower extremity radiculopathy.  In May 2014, the RO furnished a statement of the case addressing this issue.  The Board acknowledges that in the December 2015 Post-Remand Brief, the representative listed the right lower extremity radiculopathy as the appeal issue.  On review, however, the Veteran did not submit a timely VA Form 9 and the issue is not for consideration.  To the extent the Veteran wishes to reopen this claim, he should submit his request on an appropriate application form.  

In April 2016, the Board notified the Veteran that the VLJ who held his October 2012 hearing was no longer employed by the Board and he was offered the opportunity for additional hearing.  In May 2016, the Veteran responded that he wanted a videoconference hearing and this will be addressed in the remand below.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Increased ratings for hypothyroidism, hypertension, and lumbosacral spine disability; and entitlement to TDIU

Pursuant to the March 2013 remand, the RO was to ask the Veteran to identify the providers that had treated him for his back, hypothyroidism and hypertension since March 2011.  In May 2013, the Veteran responded to the remand and identified multiple providers.  He also submitted authorizations for release of these records. 

Thereafter, in December 2013, and pursuant to the remand directives, the RO asked the Veteran for this information.  In January 2014, the Veteran responded and submitted copies of the authorizations previously submitted in May 2013.  

The claims folder contains a handwritten note by RO personnel indicating that the file was reviewed on January 22, 2014, and that all records referenced in the authorizations were included in the enclosed folders.  On review, the Board is unable to find any indication that these authorizations were acted upon.  The Board acknowledges that there are some records in the claims folder from the providers identified.  Notwithstanding, it appears the Veteran was referencing updated or continued treatment (i.e., "to present") and pursuant to the duty to assist, the records should be requested.  See 38 C.F.R. § 3.159(c)(1) (2015).  

Also in January 2014, the Veteran reported that he was in receipt of disability benefits from the Social Security Administration and he asked VA to obtain that evidence.  A handwritten note on the statement from RO personnel indicates that the SSA records were in volume 1 on a disc.  On review, the Board is unable to locate these records and it is unclear whether the contents of the disc were scanned into the virtual folder.  Thus, a remand is needed to obtain these.  Updated VA records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).  




Service connection for gout and depression

As noted, another VLJ held a hearing in October 2012 on the service connection issues.  That VLJ is no longer employed by the Board and in May 2016, the Veteran requested a videoconference hearing on these issues.  Thus, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private providers that have treated him for his hypothyroidism, hypertension, and lumbar spine disability since March 2011.  He should complete a separate VA Form 21-4142 for each provider.  The RO must request all records identified.  

2.  Request VA medical center records for the period from February 2014 to the present.  

3.  Determine whether there is a CD-ROM containing records from the Social Security Administration.  If so, these records must be uploaded to the VBMS folder.  If the RO is unable to locate the disc (as referenced in a handwritten note on the January 2014 statement), then the records should be requested from the Social Security Administration.  

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues of entitlement to increased ratings for hypothyroidism, hypertension, and lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

5.  Schedule a videoconference hearing at the appropriate RO as to the issues of entitlement to service connection for gout and depression only.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



